Citation Nr: 0948342	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The Veteran testified at a Travel Board hearing held at the 
RO in May 2008 before the undersigned Veterans' Law Judge.  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

On October 10, 2008, the Board issued a decision which denied 
the Veteran's claim.

In November 2008, the Veteran filed a motion for 
reconsideration of the Board's October 10, 2008 decision 
denying the Veteran's claim of service connection for PTSD.  
He enclosed VA medical evidence pertinent to the appeal dated 
August 25, 2008, which had not been associated with the 
claims file at the time of the October 2008 Board decision.

As will be discussed below, the Board is vacating its October 
2008 decision.  
The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


ORDER TO VACATE

In an appellate decision entered on October 10, 2008, the 
Board denied entitlement to service connection for PTSD.  In 
essence, the Board denied the Veteran's claim because there 
was of record no diagnosis of PTSD. 

In November 2008, the Veteran filed a motion for 
reconsideration of the Board's October 10, 2008 decision.  He 
enclosed VA medical evidence pertinent to the appeal dated 
August 25, 2008.  In particular, he submitted medical 
evidence which indicates a possible diagnosis of PTSD.  This 
evidence was not associated with the claims file at the time 
of the Board's October 10, 2008 decision.
  
The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2009).  Under the circumstances here 
presented, the Board believes that vacatur rather than 
reconsideration is appropriate. 

When, as in this case, a veteran is denied due process, the 
Board may vacate its own appellate decision.  Accordingly, 
the October 10, 2008 Board decision addressing the issue of 
entitlement to service connection for PTSD is vacated.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  See 38 C.F.R. § 
20.1100(b) (2009).  


For reasons stated below, the Board is remanding this case 
for additional evidentiary and procedural development.


ORDER

The Board's decision of October 10, 2008 which denied 
entitlement to entitlement to service connection for PTSD is 
vacated.




REMAND

As was alluded to above, the Board's October 2008 decision 
was based upon a finding that there was no evidence of record 
indicating the Veteran had been diagnosed with PTSD.  The 
Veteran has since provided a VA outpatient psychiatry note 
dated August 25, 2008, diagnosing him with PTSD.  This was 
the basis for the Board's vacatur.  However, this psychiatry 
note is not a complete DSM-IV PTSD evaluation; it makes no 
reference to stressor events, nor does it contain a detailed 
analysis of PTSD symptomatology.  

The Veteran has not been afforded a VA PTSD examination.  
Inasmuch as the Veteran has now been possibly diagnosed with 
PTSD, a remand is warranted for a complete VA psychiatric 
evaluation for PTSD.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In addition, the Court has recently determined that a PTSD 
claim cannot be limited to a PTSD diagnosis alone, but "must 
rather be considered a claim for any mental disability that 
may reasonably be encompassed by several factors including: 
the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's 
claim must be evaluated on that basis also.
  
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must schedule the Veteran for a 
VA psychiatric examination.  The claims 
file must be provided for review, and the 
examiner must state in his report that 
the claims file was reviewed.  The 
examiner should diagnose what, if any, 
mental health disabilities the Veteran 
currently has, including PTSD.  If an 
acquired psychiatric disability is 
diagnosed, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the disability is 
related to the Veteran's military 
service.  A report should be prepared and 
associated with the Veteran's VA claims 
folder. 

2.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the Veteran's claim 
of entitlement to service connection, to 
include consideration under Clemons v 
Shinseki.  If the benefit sought on 
appeal is denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This vacatur and remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2009).

